Ingraham, J. (concurring):
I concur in the reversal of this judgment upon the ground that upon the undisputed evidence the plaintiff failed in the performance of the duty that he owed to his principals to obtain for them the best price for their property. The plaintiff does not dispute that he failed to communicate to the defendants the fact that the Riker Company was the purchaser of the property and acquiesced in the substitution of a dummy for the Riker Company as the purchaser, because of the fear that if the defendants had knowledge of the fact that their tenant was endeavoring to purchase the property they would insist upon a greater price. I think this conduct entirely inconsistent with the duty of a broker to his principal, and upon the undisputed evidence the plaintiff did not perform the duty that he assumed when he undertook to act for the defendants. For that reason he is precluded from recovering.
Judgment and order reversed, new trial ordered, costs to appellants to abide event.